Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 12, 14-18, 20-24, 26-30, 32-35 are pending in the instant application.
Allowable Subject Matter
Claims 12, 14-18, 20-24, 26-30, 32-35 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims have been amended to incorporate subject matter previously indicated to be allowable.
Regarding independent Claim 12, the prior art fails to teach or suggest: receiving a control signal indicating that a base station has obtained access to a shared radio frequency spectrum band, the control signal comprising a grant for an uplink transmission and an indication of a time gap in which the shared radio frequency spectrum band is to be reserved between receiving the control signal and performing the uplink transmission wherein the time gap is occupied by a filler signal from an end of the control signal to a scheduled beginning of a time period corresponding to the uplink transmission;
performing, based at least in part on the grant, a one-shot clear channel assessment (CCA) procedure on the shared radio frequency spectrum band during the indicated time gap at the beginning of the time period corresponding to the uplink transmission, in combination with the remaining limitations of the claim.

Regarding independent Claim 18, 30, the prior art fails to teach or suggest: receive a control signal indicating that a base station has obtained access to a shared radio frequency spectrum band, the control signal comprising a grant for an uplink transmission and an indication of a time gap in which the shared radio frequency spectrum band is to be reserved between receiving the control signal and performing the uplink transmission, wherein the time gap is occupied by a filler signal from an end of the control signal to a scheduled beginning of a time period corresponding to the uplink transmission;
perform, based at least in part on the grant, a one-shot clear channel assessment (CCA) procedure on the shared radio frequency spectrum band during the indicated time gap and at the beginning of the time period corresponding to the uplink transmission, in combination with the remaining limitations of the claim.

Regarding independent Claim 24, the prior art fails to teach or suggest: means for receiving a control signal indicating that a base station has obtained access to a shared radio frequency spectrum band, the control signal comprising a grant for an uplink transmission and an indication of a time gap in which the shared radio frequency spectrum band is to be reserved between receiving the control signal and performing the uplink transmission, wherein the time gap is occupied by a filler signal from an end of the control signal to a scheduled beginning of a time period corresponding to the uplink transmission;
means for performing, based at least in part on the grant, a one-shot clear channel assessment (CCA) procedure on the shared radio frequency spectrum band during the indicated time gap and at the beginning of the time period corresponding to the uplink transmission, in combination with the remaining limitations of the claim.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467